UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7143



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD EUSTACH, a/k/a Tony Stracan,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron M. Currie, District Judge.
(CR-67-2, CA-02-4279-4-22)


Submitted:   December 10, 2003         Decided:     December 30, 2003


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Eustach, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ronald Eustach seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                  The order is

not   appealable    unless    a    circuit    justice      or    judge     issues    a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§   2253(c)(2)    (2000).     A    prisoner    satisfies        this   standard     by

demonstrating      that   reasonable       jurists    would       find    that    his

constitutional     claims    are    debatable   and     that     any     dispositive

procedural rulings by the district court are debatable or wrong.

See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th Cir. 2001).      We have independently reviewed the record and

conclude   that    Eustach    has    not     made    the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                           DISMISSED




                                       2